Citation Nr: 1418660	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  12-19 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Whether new and material evidence has been submitted sufficient to reopen the previously denied claim of entitlement to service connection for hypertension, and if so, whether service connection is warranted.

2. Whether new and material evidence has been submitted sufficient to reopen the previously denied claim of entitlement to service connection for thyroid condition due to ionizing radiation exposure, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Stephen Bennett, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1963 to May 1969.

This appeal comes to the Board of Veterans' Appeals (Board) from July 2010 and March 2012 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The issues of entitlement to service connection for hypertension and thyroid condition being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In July 2006 the Board denied service connection for hypertension because the evidence did not show that the Veteran's hypertension manifest to a compensable degree during his first year after discharge from service or that his hypertension is related to his military service.  The Veteran did not appeal that decision.

2. Evidence submitted since the July 2006 Board decision is new and material with respect to the Veteran's claim for service connection for hypertension.

3. In September 2006 the RO denied service connection for a thyroid condition, finding that a current thyroid disability had not been clinically diagnosed.  The Veteran did not appeal that decision.

4. Evidence submitted since the September 2006 RO decision is new and material with respect to the Veteran's claim for service connection for a thyroid condition.


CONCLUSIONS OF LAW

1. The July 2006 Board decision, which denied entitlement to service connection for hypertension, is final; new and material evidence has been submitted; and the Veteran's claim is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.1100 (2013).

2. The September 2006 RO decision, which denied entitlement to service connection for a thyroid condition, is final; new and material evidence has been submitted; and the Veteran's claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In July 2006 the Board denied the Veteran's claim for service connection for hypertension, finding that the evidence did not show that the Veteran's hypertension manifest to a compensable degree within one year of service or began in or was caused by his service.  In September 2006 the RO denied the Veteran's claim for to service connection for a thyroid condition, finding that a current thyroid disability had not been clinically diagnosed.  The Veteran did not appeal either decision; thus each decision became final.

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013). 

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App 110 (2010).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  

Evidence added to the record since the September 2006 RO decision shows that the Veteran has been diagnosed with a non-malignant thyroid nodular disease.  As the evidence is new and relates to a previous unestablished fact necessary to grant service connection, the Veteran's claim for service connection for a thyroid condition is reopened.

Evidence added to the record since the July 2006 Board decision includes a September 2010 statement from the Veteran's former co-worker from 1970 to 1975 recalling that at the time the Veteran was hired he had a physical that showed he had hypertension.  The Veteran also submitted a 1995 life insurance medical history form in which he reported having had hypertension for 26 years.  Presumed credible, the new evidence is material in that it supports the Veteran's contention that his hypertension manifest in or at least immediately following service.  Therefore, the Board finds that the Veteran's claim must be reopened.

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen the claims.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).


ORDER

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for hypertension is reopened and, to that extent only, the appeal is granted.

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for a thyroid condition is reopened and, to that extent only, the appeal is granted.


REMAND

Thyroid

The Veteran contends he has a thyroid condition due to exposure to ionizing radiation as an x-ray technician in service.

The Veteran's service records reflect that he completed x-ray technician class and served as the equivalent of a medical assistant in service.  The Veteran's record of occupational exposure to ionizing radiation, Form DD-1141, is in evidence.

The evidence further shows that the Veteran has been diagnosed with a non-malignant thyroid nodular disease.

A veteran may be service-connected for a radiogenic disease under 38 C.F.R. § 3.311.  A "radiogenic disease" means a disease that may be induced by ionizing radiation, including non-malignant thyroid nodular disease.  The condition must become manifest five years or more after exposure.  38 C.F.R. § 3.311(b)(2), (5).

Pursuant to 38 C.F.R. § 3.311, when a claimant contends that a radiogenic disease, which first became manifest after service though not to a compensable degree within any other applicable presumptive period, is the result of exposure to ionizing radiation in service, an assessment is made as to the size and nature of the radiation dose.  38 C.F.R. § 3.311(a).  The Under Secretary for Health is responsible for preparation of the dose estimate after all records concerning the veteran's exposure to radiation have been provided.  38 C.F.R. § 3.311(a)(2)(iii).  

Finally, when it is determined that the Veteran was exposed to ionizing radiation, the Veteran subsequently developed a radiogenic disease, and such disease became manifest within the specific period, before the claim is adjudicated, it must be referred to the Under Secretary for Benefits for further consideration.  38 C.F.R. § 3.311(c).

In this case, the procedures outlined in 38 C.F.R. § 3.311 have not been followed; therefore, the Board finds a remand is required.

Hypertension

In a July 2010 decision, June 2012 SOC, and November 2013 SSOC, the RO determined new and material evidence had not been submitted to reopen the Veteran's claim for service connection for hypertension; therefore, the RO did not consider the claim on a direct basis.  The Board's decision above reopens the Veteran's claim; however, the Board finds that the claim must be remanded for initial de novo review by the Agency of Original Jurisdiction (AOJ).  See Hickson v. Shinseki, 23 Vet. App. 394 (2010).

The Board further notes that the Veteran suggested in a December 2013 statement that his hypertension could be secondary to his thyroid condition, causing the issues to become intertwined.  As the Board has remanded the Veteran's claim for service connection for a thyroid condition for further development and readjudication, the RO should adjudicate that issue first, and if service connection is granted, conduct any necessary development related to the Veteran's hypertension claim before conducting considering the claim on the merits, including on the theory of secondary service connection.

Accordingly, the case is REMANDED for the following action:

1. Forward the Veteran's personnel records, including his DD-1141, service and post-service medical records, and other pertinent documents, including the Veteran's statements as to his radiation exposure, to the VA Under Secretary for Health for a dose estimate based on his service as an x-ray technician in accordance with 38 C.F.R. § 3.311(a)(2)(iii) (2013).

2. Following receipt of such dose estimate, forward the Veteran's claim to the VA Under Secretary for Benefits for consideration in accordance with 38 C.F.R. § 3.311(c) (2013).

3. Thereafter, readjudicate the Veteran's claims for service connection for a thyroid condition and for service connection for hypertension in light of any additional evidence added to the record.  If the Veteran's claim for service connection for a thyroid condition is granted, the AOJ should consider whether additional development as to the Veteran's claim for secondary service connection for hypertension is warranted prior to the adjudication of that claim.

If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


